 



Exhibit 10.5e
SELECTIVE INSURANCE GROUP, INC.
2005 OMNIBUS STOCK PLAN
Amendment No. 5
The Selective Insurance Group, Inc. 2005 Omnibus Stock Plan (the “Plan”), as
amended, is hereby amended as follows, effective as of January 31, 2008:

  1.   Section 2(bb) is deleted in its entirety and replaced with the following:

(bb) “Phantom Stock” means an Award valued by reference to shares of Company
Stock, granted pursuant to Section 10 hereof, which upon vesting provides the
right to receive either cash or shares of Company Stock.

  2.   Section 10(b) is deleted in its entirety and replaced with the following,
and paragraphs (c) and (d) of Section 10 shall be relettered as paragraphs
(d) and
(e), respectively:

(b) Settlement of Awards. Following the vesting of a Participant’s shares of
Phantom Stock, the Participant shall be paid, as set forth in the Award
Agreement, either the Fair Market Value of an equal number of shares of Company
Stock in cash, an equal number of shares of Company Stock, or a combination
thereof.
(c) Dividend Equivalents. If so provided in the Award Agreement, following the
vesting of a share of Phantom Stock, the Participant shall also be entitled to
dividend equivalents as follows: (1) an amount equal to the aggregate dividends
paid with respect to a share of Company Stock during the period commencing on
the date on which the share of Phantom Stock was granted and terminating on the
date on which the Participant is entitled to settlement of such share of Phantom
Stock; or (2) the Fair Market Value of that number of shares of Company Stock
that would have been payable had the aggregate dividends paid with respect to a
share of Company Stock during the period commencing on the date on which the
share of Phantom Stock was granted and terminating on the date on which the
Participant is entitled to settlement of such share of Phantom Stock been
immediately reinvested in Company Stock on the dividend payment date. Any such
dividend equivalents shall be payable either in cash or shares of Company Stock,
with any fractional shares payable in cash, as provided in the applicable
Agreement.

  3.   Except as set forth in this Amendment No. 5, the Plan shall remain in
full force and effect.

 

 